Title: 27th.
From: Adams, John Quincy
To: 


       Breakfasted with Mr. Gerry in Company, with Mr. Söderström the Sweedish Consul at Boston who arrived here lately. Went with Mr. Mölich and visited Mr. van Berkel, and Mr. Le Roi; Dined at Mr. Ramsay’s in Company with Mr. Gardoqui, Mr. Randon, General Howe, General Knox, Miss Susan Livingston for whom I had a Letter, and several other persons. Miss L. appears to me to be a great talker, but says very little. Somewhat superficial, if I am not mistaken; which must always be pardoned in a Lady. Miss Marshall, is much more pleasing to me. Perhaps I judge wrong. Major L’Enfant is a true frenchman. I don’t know what to make of Don Francisco.
       It was between five and six o’clock, when we sat down to dinner, and it was near nine, before I came away.
      